Citation Nr: 0935374	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-17 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than May 10, 2005 
for the award of Dependency and Indemnity Compensation (DIC).    


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in October 
2005 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.      

FINDINGS OF FACT

1.	VA denied a claim for DIC benefits for incapacity of an 
adult child in an unappealed June 2001 rating decision.  

2.	A claim to reopen the claim for DIC benefits for 
incapacity of an adult child was received by VA on May 10, 
2005.  

3.	VA granted the claim for DIC benefits for incapacity of an 
adult child effective May 10, 2005, the date of the claim to 
reopen the claim for DIC benefits.  
 

CONCLUSION OF LAW

The criteria for an effective date prior to May 10, 2005, for 
DIC benefits for incapacity of an adult child, have not been 
met.  38 U.S.C.A. §§ 1310, 1314, 5110(a), (b)(1) (West 2002); 
38 C.F.R. §§ 3.1(p), 3.315, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim on appeal has been properly developed for 
appellate purposes.  The Board will then address the merits 
of the claim, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided a notification letter to the claimant in August 
2005.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In this 
letter, VA detailed requirements in claims to reopen, and in 
claims for DIC benefits for adult children incapable of self 
support.  See Kent v. Nicholson, 20 Vet. App 1 (2006).  VA 
requested relevant evidence, or information regarding 
evidence which VA should obtain.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the 
requirement of requesting that the claimant provide any 
evidence in his/her possession that pertains to the claim was 
eliminated by the Secretary [effective May 30, 2008] during 
the course of this appeal, and this change eliminates the 
fourth element of notice as required under Pelegrini).  And 
VA advised the claimant regarding the respective duties of 
the VA and of the claimant in obtaining evidence needed to 
substantiate the claim.  

The Board notes a deficiency with VCAA notification, however.  
VA did not provide to the claimant a notification letter 
which details the elements of the claim to an earlier 
effective date, and which details the evidence necessary to 
support such a claim.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (VCAA notice must be provided to a claimant 
before the initial unfavorable RO decision).   

Nevertheless, the Board finds that proceeding with a final 
decision is appropriate here.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.  
In the May 2007 Statement of the Case of record, the RO 
detailed the elements for claims to an earlier effective 
date.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).  As such, the Board finds the incomplete notice in 
this matter to be harmless error.            

The VA must also make reasonable efforts to assist in 
obtaining evidence necessary to substantiate a claim for 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal, and afforded the claimant the 
opportunity to appear before multiple hearings to voice 
contentions.  In sum, the facts relevant to this appeal have 
been properly developed and there is no further action to be 
undertaken to comply with VA's duties to notify or assist in 
this appeal.  Therefore, the claimant has not been prejudiced 
as a result of the Board deciding the claim for an earlier 
effective date here.  

II.  The Merits of the Claim to an Earlier Effective Date

The Veteran had active service from March 1951 to March 1953.  
He died in October 1998 from congestive heart failure.  

In a December 1998 rating decision, VA granted to the 
Veteran's surviving spouse entitlement to service connection 
for the cause of the Veteran's death, and entitlement to DIC 
benefits.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2008).  

In May 2000, the Veteran's surviving spouse claimed 
entitlement to DIC for her son, the Appellant, due to his 
permanent incapacity for self support.  See 38 U.S.C.A. 
§ 1314; 38 C.F.R. § 3.315(a).  The RO denied this claim in an 
unappealed June 2001 rating decision.  A claim to reopen this 
claim was filed with VA on May 10, 2005.  

In the October 2005 rating decision on appeal, the RO granted 
DIC benefits after finding the Veteran's adult son incapable 
of self support.  See 38 U.S.C.A. § 1314; 38 C.F.R. 
§ 3.315(a).  The RO assigned an effective date of May 10, 
2005, which the claimant appealed to the Board.  As such, the 
issue before the Board is whether May 10, 2005 is the correct 
effective date here.  

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.    

In this matter, the original DIC claim at issue was denied by 
the rating decision in June 2001.  That decision became final 
because that decision was not appealed.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.200.  On May 10, 2005, the claimant 
filed a claim to reopen this particular claim for DIC 
benefits.  Subsequent to the claim to reopen, the RO received 
new and material evidence indicating that the Veteran's adult 
child was incapable of self support.  This evidence included 
school records dated in the 1980s which note findings that 
the Veteran was developmentally delayed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  







Based on this evidence, the Board finds May 10, 2005 the 
proper effective date here for the grant of DIC benefits 
under 38 U.S.C.A. § 1314 and 38 C.F.R. § 3.315(a).  Although 
the evidence of record now indicates that the claimant's 
incapacity predated the May 10, 2005 claim to reopen, the 
"date of receipt" of that claim to reopen is later than 
"the date entitlement arose[.]"  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Therefore, the later date is the correct 
effective date in this matter.  Id.    

	
ORDER

Entitlement to an effective date earlier than May 10, 2005 
for the award of DIC is denied.      



____________________________________________
	John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


